 NEWSPAPER&PERIODICAL DRIVERS,LOCAL 92137Newspaper&PeriodicalDrivers'&Helpers UnionLocal 921,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of Americaand San Francisco Newspaper Printing Co., Inc.,andDouglas Brown,Walter De Long, Phillip T.Walker,MarvinW. Weissensee,KennethC.Wollman,John Roy Conway,LeroyLester Hol-brook,Darrell E. Baker,and Willis P. Kolb, Cases20-CE-68, 20-CE-69, 20-CE-70, 20-CE-7 1,20-CE-72,20-CE-73,20-CE-74,20-CE-76, and20-CE-77November 6, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDKENNEDYOn April 27, 1971, Trial Examiner Herman Coren-man issued his Decision in the above-entitled pro-ceeding, finding that the Respondents had notengaged in unfair labor practices as alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrialExaminer'sDecision.Thereafter beefs andexceptions were filed.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.`The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the Trial'Examiner's Decision, the exceptions and briefs, andthe entire record in this proceeding, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner'2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the Recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed.MEMBER KENNEDY, dissenting:The complaint alleged that the Respondent Compa-iThe ChargingParties'request for oral argumentis herebydenied, asthe record,the exceptions,and the beefs adequately present the issues andthe positions of the parties,2Our dissenting colleague setsforth onlythose factors supporting an"independent contractor"finding.We,however,agree with the TrialExaminer, as fully detailedby him, thaton balance the factors supportingan "employee"findingoutweigh those supporting an "independentcontractor"finding3N L R.B.v.Ututed InsuranceCo,390 U.S. 254.ny and the Respondent Union violated Section 8(e) ofthe Act by entering into an agreement requiring theCompany toceasedoing business with certainnewspaper dealers. The Trial Examiner found that thedealerswere employees rather than independentcontractors and, therefore, that Section 8(e) was notapplicable. Accordingly, he recommended dismissingthe complaint. My colleagues have adopted the TrialExaminer's findings and recommendation. I disagree.Iwould find that the dealers are independentcontractors and remand the case to the Trial Examin-er for a determination on the merits.There is no dispute that in determining whether thedealers are employees or independent contractors weare to apply commonlaw agency tests.3 As stated bythe Board:4[W ]hen persons are alleged to be independ-ent contractors, the determination requires theapplication of the "right of control" test.Wherethe person for whom the services are performedretains the right to control the manner and meansby which the result is to be accomplished, therelationship is one of employment. On the otherhand, where control is reserved only as to theresult sought, the relationship is that of anindependent contractor. The resolution of thisdetermination depends on the facts of each case,and no one factor is dispositive.The standard is more easily stated than applied.sMoreover, the "right of control" standard must not bemechanically applied.6 "It is the total situation,including the risk undertaken, the control exercised,the opportunity for profit from sound management"that determines whether an employee or independentcontractor relationship exists.? And the Board hasemphasized: 8In this connection, one of the factors consideredby the Board in deciding whether an individual isan independent contractor or an employee is hisopportunity to make decisions which will affect hisprofits and loss.With these standards in mind, I shall recapitulatethe evidence which in my opinion establishes that thedealers are independent contractors. The writtenagreement between the Company and the newsdeal-ers specifically provides:3.Covenant Against Control.That, notwithstand-ing anything to the contrary in this Agreement, it4A Paladins, Inc,168 NLRB 9525CompareN.LR.B v. A. S. Abell Co.,327 F.2d I (C.A. 4) (holdingnewspaper distributors were independent contractors),withRerald Co. v.N L R B,444 F 2d 430 (C.A. 2) andNews Journal Co v. N LRB., 444F.2d 254 (C.A. 3) (holdingnewspaper distributors were employees).6 A Paladins, Inc., supra.rUS.v. Silk, 331 U.S. 704, 719.8A. Paladins,Inc., supra.194 NLRB No. 4 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDwill not exercise any direction or control or rightthereof over the manner, methods or means Dealershall employ to perform this Agreement.The agreement also specifically defines the dealer'srelationship to the Company as that of independentcontractor.Except for the requirement that the morningnewspaper must be delivered by 6:30 a.m. and theSunday paper by 7:30 a.m., the manner and methodof delivering the newspapers is entirely within thediscretion of the dealer. Thus, as found by the TrialExaminer:The method and manner of the hire of helpers [todeliver the newspaper], the number thereof andthe payment to the helpers is entirely within thediscretion of the Dealer, without consultation withor instructions from the Company and withoutnotifying the Company concerning the identity ofthe people employed by the Dealer. The Dealersare not required to deliver papers themselves,although most do, and they are free to determinetheir own hours of work consistent with theirresponsibilities.The dealers have a reasonable discretion in deter-mining to whom they will not deliver newspapers. TheCompany will not require the dealer to serve delin-quent nonpaying customers, residences, or placeswhich are inaccessible to vehicles, or on impassablestreets, and the dealer's judgment in this regard isordinarily respected by the Company.One of the Company's circulation departmentsupervisors,Carl Lischeske, meets with each of thedealers in his territory once a week for about 20 or 30minutes.According to the Trial Examiner, thesemeetings were "devoted in the main to nonbusinessmatters, such as sports, hobbies, investments, etc....Another area supervisor, George Theobold,meets with his dealers far less often than doesLischeske.On a number of occasions the Company hasnotified dissatisfied customers that it was unable to beof assistance to them in a dispute with a dealerbecause of the fact that the dealer was an independentcontractor.The Company does not carry on its payroll anydealers or persons employed by the dealers in sellingand distributing the newspapers, nor does it withholdor pay social security taxes, income tax, unemploy-ment insurance, or any other payroll tax for or onbehalf of the dealers or the persons employed by thelatter. The dealers and their helpers do not receive anyfringe benefits provided by the Company for itsemployees and they are not covered by the collective-bargaining contract between the Company and theUnion.The dealer purchases his newspapers from theCompany for- a price unilaterally fixed by the latter.But he may sell the newspaper at any price he chooses,although inmost caseshe adheres to the resale pricesuggested by the Company. This right to determineresale priceis infact exercised by some of the dealers.(See footnote 2 of the Trial Examiner's Decision.) Thedealer orders the number of papers he believes he cansell and must pay for all papers received. He may notreturn unsold papers for credit, unless the Companyunilaterally increases the order. The dealer has fulldiscretion in billing customers to whom he sells anddistributes papers. If a customer defaults in payment,thedealerbears the loss. The dealer has solediscretion in determining how to collect overdue bills,whether to utilize collection agencies or sue in smallclaims court.The dealer is responsible for any losses or expensesincurred in his business and for any losses, damages,or injuries to persons or property caused by the dealeror his helpers. He bears all losses resulting from theftof newspapers or vandalism to the newsracks andother equipment used by the dealer in the operation ofhis business.The dealer rents or leases a shed at his own expensewhere he receives the newspapers and prepares themfor distribution. He also invests in newspaper racks,tying machines, wooden benches, etc., and a motorvehicle.He purchases at his own expense rubberbands, wax paper, string, and office equipment forbilling.The dealer's investment in equipment, exclu-sive of an automobile in which to make deliveries andoffice equipment, is about $750.Dealers work no prescribed number of hours; somedevote more time than others to their work. Somedealers take fairly long vacations of 1 or 2 months,others take no vacation; this is a discretionary matterwith the individual dealer. The sole requirement as faras the Company is concerned is that the dealer notifythe Company of the person taking his place during hisabsence. Some of the dealers also engage in otheroccupations, a fact well known to the Company.Itappears tome that in making his overallassessment of the relationship between the dealer andtheCompany, the Trial Examiner failed to giveproper weight to the numerous entrepreneural aspectsof that relationship. For example, he failed properlyto appreciate the significance of the fact that dealersare not required to sell newspapers at the Company'ssuggested retail prices.This is a most unusualrelinquishment of control for this industry and isstrongly indicative of an independent contractorrelationship.The other aspects of the relationshipwhich I have described above also show that theCompany exercises a light hand over its dealers andthat the latter have broad discretion in pursuing theirdistribution function. That the dealers are in fact NEWSPAPER&PERIODICAL DRIVERS,LOCAL 921small business men whose income is essentially profitrather than wages is brought home most vividly, in myopinion, in the 6-month profit and loss statement ofDealer Leroy Holbrook included in the Trial Examin-er'sDecision.According to this statement, Hol-brook's gross receipts for the 6 months ending June1970 amounted to $50,249. During the same periodhis cost of purchases amounted to $31,787, leavinghim with a gross profit of $18,462. His operatingexpenses for such items as delivery, taxes, officeexpense, postage, office rent, telephone, auto andtruck expense, refunds, repairs to racks, supplies, etc.,amounted to $11,293. Thus his net profit beforedepreciation was $7,169.In my opinion the foregoing establishes that thedealer's relationship to the Company is that ofindependentcontractorratherthanthatofemployee.9 I would so find.9Cf.US. v. Silk,331U.S. 704;Carnation Co. v. NL.R.B.,429 F.2d1130 (C.A9);Meyer Dairy, Inc v. N.LR.B,429 F.2d 697 (C.A. 10). Thecases ofHerald Co. v. N.L.R B, supra,andNews-Journal Co. v. N L.R.B.,supra,in which the courts upheld the Board's findings that the newspaperdeliverers there involved were employees and not independent contractorsare readily distinguishable from the present case. In both these cases, thenewspaper publishers exercised considerably more operational control overthe deliverers than is true in this case.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN CORENMAN, Trial Examiner: This proceedingunder Section 10(b) of the National Labor Relations Act, asamended, was heard at San Francisco, California, begin-ning on November 18, 1970, and on various dates thereafterinNovember and December and was concluded onDecember 18, 1970. The consolidated complaint, as issuedon August 19, 1970, and as amended on September 24,1970, was based on charges filed by the individuals namedin the aforesaid- caption as follows: charges in Cases20-CE-68 through 20-CE-72 were filed on March 27,1970; charges in Cases 20-CE-73 and 20-CE-74 were filedon June 4, 1970; and charges in Cases 20-CE-76 and20-CE-77 were filed on August 24, 1970. Such charges wereduly served on each of the Respondents. The consolidatedcomplaint, as amended, alleges in substance that Newspa-per & Periodical Drivers' & Helpers Union Local 921,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, hereinafter calledtheUnion, and San Francisco Newspaper Printing Co.,Inc., hereinafter called the Company, violated Section 8(e)of the National Labor Relations Act, as amended, hereincalled the Act, by entering into, reaffirming, maintaining,and giving effect to an agreement requiring the Company tocease doing business with the Charging Individuals andother similarly situated newspaper dealers.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.THEBUSINESSOF THE COMPANY39The pleadings establish,and I find,that the Company is aNevadacorporation with its principal office and place ofbusiness in San Francisco,California,engaged in thebusiness of newspaper printing in connection with which itperforms the mechanical,circulation,advertising,account-ing, credit,and collection functions for the San FranciscoExaminer division of the Hearst Corporation,publishers ofthe San Francisco Examiner newspaper,and the ChroniclePublishingCompany,publishers of the San FranciscoChronicle newspaper.During the past year,the Company in the course andconduct of its business operations received gross revenuesin excess of $200,000.During the past year,the Company in the course andconduct of its business operations purchased and receivedpaper and printing supplies valued in excess of $50,000which were shipped to it directly from suppliers outside theState of California.During the past year,the San Francisco Examiner andthe San Francisco Chronicle have each held membership inand/or subscribed to interstate news services,have eachpublished nationally syndicated features,and have eachadvertised nationally sold products.On the basis of these admitted facts, I find that theCompany is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDThe pleadings establish,and I find,that the Union is alabor organization within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundThe Union and the Company and/or its predecessorshave had continuing collective-bargaining relations since1937. The Company which began operations September 15,1965, is owned equally by the Hearst Corporation and theChronicle Publishing Company who continue to attend tothe editorial functions of these two metropolitan dailynewspapers. The Sunday newspaper is published j ointly bythe coowners of the Company, and it is called the SanFrancisco Sunday Examiner and Chronicle.The Charging Individuals in this proceeding are newspa-per dealers, hereinafter called Dealers, who have distribut-ed and continue to distribute the Chronicle and theExaminer pursuant to separate uniform written agreementswith the Company, known as "Dealer Purchase and SaleAgreement."EachDealer distributes the newspapersexclusively in a prescribed area or territory. Douglas Browndistributes the Chronicle in the "Corte Madera" territory inMarin County; Walter De Long, the Chronicle in the "EastSan Rafael" territory in Marin County; Phillip Walker, theChronicle in the "South San Rafael" territory in MarinCounty;MarvinW. Weissensee, the Chronicle in the"Kentfield" territory inMarin County, prior to his 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDtermination on September 1, 1970; Kenneth C. Wollman,the Chronicle in the "San Anselmo" territory in MarinCounty; John Roy Conway, the Chronicle in the territoryknown as "Central San Jose" and the Examiner in theterritory known as the "San Jose Streets" in Santa ClaraCounty; LeRoy Lester Holbrook, the Chronicle in theterritory known as "West San Jose" in Santa Clara Countyfrom 1967 to July 1, 1970, when his dealership wasterminated by the Company pursuant to its collective-bargaining agreement with the Union which is under attackin this case as violative of Section 8(e) of the Act; Darrell E.Baker, distributor of the Chronicle in the "Fairfax"territory inMarin County; and Willis P. Kolk, distributorof the Chronicle in the "San Rafael" territory in MarinCounty.The Company and the Union entered into a renewalcollective-bargaining agreement on April 25, 1967, effectiveby its terms from October 16, 1966, to and includingDecember 15, 1968, which covered the wages, hours, andworking conditions of employees of the Company engagedin the sale and distribution of its product within a specifiedgeographic area. On March 22, 1968, the Union and theamended in the Supplemental Agreement. The supplemen-tal agreement includes,inter alia,the following provisions:Section 1.(a)This Agreement, except as hereinafter otherwiseprovided, applies to all employees employed within thecitiesof San Francisco, South San Francisco, SanBruno, Millbrae, Burlingame, San Mateo, Foster City,Oakland, Berkeley, Alameda, Albany, El Cerrito, SanLeandro, Belmont, San Carlos, Pacifica, Castro Valley,San Lorenzo, Redwood City, Atherton, Menlo Park,and Hayward-including road-men operating within aradius of fifty (50) miles of San Francisco-whose workis to promote the sale of, distribution of and thecollection for the Employers' product through themedium of carrier boys, news boys, news vendors andnews stands, including those full time employeesperformingdispatching.Provided,nothinghereincontained shall be construed to interfere with part timedispatchers as now employed.Company entered into a "Supplemental Agreement,"(b) It is agreed that Section 1 (a) be subject toeffectiveby its terms from February 25, 1968, to andmodification in accordance with the following terms:-including February 28, 1971, which incorporates the terms(1)The Union's jurisdiction shall be extended toof the aforesaid agreement of April 25, 1967, except asinclude:Morning NewspaperEffective DateEast Menlo ParkEast Palo Alto4-1-68Palo Alto7-1-68South Palo Alto10-1-68Mountain ViewW. Mountain ViewMoffett FieldBarron ParkLos Altos1-1-694-1-69No. Sunnyvale7-1-69Sunnyvale9-1-69Santa Clara1-1-70Cupertino3-1-70W. San Jose7-1-70Campbell10-1-70Monte Vista1-1-71Afternoon NewspaperSunnyvaleSanta ClaraW. San JoseSanta'Clara Streets Morning NewspaperCentral San JoseCorte MaderaAlmadenKentfieldNEWSPAPER & PERIODICAL DRIVERS, LOCAL 921Effective DateAfternoonNewspaper3-1-71Central San Jose7-1-71San Jose StreetsEastSan Jose*Foothills*San Anselmo(*llrilpitas and E. SanJose hills excluded)FairfaxSan RafaelEast San RafaelSouth San Rafael9-1-711-1-724-1-727-1-72(2)The dealer in any one or all of the abovedesignated cities whose contract is terminated inaccordance with the above terms shall, at theEmployer's option, be permitted to continue inthe same territory as an employee working underUnion jurisdiction and so long as he remainscontinuously employed in the same territory shallnot be subject to replacement in accordance withthe seniority provisions of Section 26 but in allother respects shall be subject to the terms of thisAgreement.The collective-bargaining agreement between the Unionand the Company was subsequently modified in 1969 tochange the dealership termination dates of certain dealer-ships, for assumption of union jurisdiction, namely theChronicleMonte Vista dealership, the Examiner MonteVista and Central San Jose dealership and the ExaminerWest San Jose dealership.It is clear that the Respondents have reaffirmed andgiven effect to the termination provisions of section 1(b) oftheir March 22, 1968, supplemental agreement, as modified.Thus, on March 1, 1970, Wray Chain, a Dealer distributingthe -Chronicle in the Monte Vista territory of Santa ClaraCounty, was terminated pursuant to section 1(b) of thecollective-bargaining supplement, as modified for assump-tionof the Union's jurisdiction, and Holbrook wasterminated as a Chronicle Dealer in West San Jose July 4,1970, for inclusion in the Union's jurisdiction pursuant tothe aforesaid supplement. Holbrook was retained by theCompany as a district manager under the collective-bargaining agreement which required him to joist the Unionafter 30 days. Further implementation of the dealerships'terminations under section 1(b) of the collective-bargaining41supplement was discontinued pursuant to a temporaryinjunction under section 10(1) of the Act.It is clear from the record that the March 22, 1968,supplemental agreement extending the Union's jurisdictionto the dealerships therein designated on future effectivedates is a continuation of past successive agreements overthe years in which the Company and/or its joint ownershave gradually extended recognition to the Union overDealers outside the metropolitancitiesof Oakland and SanFrancisco and into the suburbs north, south, and east of thetwo metropolitancities. It isestablished without disputethat it has been the practice, when the dealership wasterminated to absorb the Dealer into the collective-bargaining unit where he was assigned the employeeclassificationof "DistrictManager" or "Wholesaler"performing duties and undertaking similar responsibilitiesthat he had practiced as a dealer in home delivery and streetsales.All parties agreed that for the purposes of this casethe terminated Dealer who subsequently was covered bythe collective-bargaining agreement thereby became anemployee under the Union's jurisdiction and was com-pelled to become a member of the Union pursuant to theunion-security clause in the collective-bargaining agree-ment.B.The IssuesThe issues are:Whether section 1(b) of the March 22,1968, supplement to the collective-bargaining agreementand its reaffirmance and implementation violates Section8(e) of the Act. The resolution of this issue is contingentupon the determination of two preliminaryissues,namely,(1) whether the news dealers are employees or independentcontractors.The parties agree that if the Dealers are 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees,there can be no Section 8(e) violation.See, e.g.,MinnesotaMilk Company v. N.L.R.B.,314 F.2d 761, 764(C.A. 8, 1963).However, if the Dealers are found to beindependent contractors,the question is posed(2) whethersection 1(b) of the March 22, 1968,supplemental agreementhas aprimary workpreservation objective so as to insulateit from a Section 8(e) violation.C.Employeevs.Independent Contractor StatusThe Company provides a uniform printed agreement forsignature by the Dealers called a "Dealer Purchase and SaleAgreement." All Dealers who distribute the Chronicle andExaminersignsuch an agreement and it purports to governtheir relations. The current "Dealer Purchase and SaleAgreement" has been in effect since April 12, 1969, anddiffers in some respects from the previous agreement.'Relevant provisions of the agreement are in part asfollows:1.Printing Companyagrees:1.Sales of Newspapers.To sell to Dealer on eachday of publication copies of the Chronicle and SundayExaminer & Chronicle at the Wholesale Rate.2.Statements of Account.To furnish Dealer with astatement of account for each Billing Period, including(but not limited to) the amount due Printing Companyfor copies of the Chronicle and the Sunday Examiner &Chronicle sold to Dealer.3.Covenant Against Control.That, notwithstandinganything to the contrary in this Agreement, it will notexerciseany direction or control or right thereof overthe manner, methods ormeansDealer shall employ toperform this Agreement.4.Assistance.Upon request, to give Dealer adviceand the benefit of its knowledge regarding subscrip-tions, service matters, deliveries or collections.6.Customers List.To the extent available, and tothe extent not already furnished, to furnish or cause tobe furnished for the use of Dealer a list of names andaddresses of Customers in Dealer's Territory.II.Dealeragrees:1.Purchase of Newspapers.To purchase at theWholesale Rate and accept delivery from PrintingCompany on each day of publication sufficient copiesof the Chronicle and the Sunday Examiner & Chronicletoadequately serve and supply all Customers inDealer's Territory.2.Sale and Deliveries.To sell and deliver copies ofthe Chronicle and the Sunday Examiner & Chronicle toall Customers in Dealer's Territory and to makeall salesand deliveries promptly and timely after copies are soldand delivered to Dealer.3.Payments.To pay Printing Company within 15days following the end of each Billing Period for allcopies of the Chronicle and the Sunday Examiner &Chronicle delivered to the Dealer during such BillingPeriod, at the Wholesale Rate, in lawful money of therFor example,the previous dealer agreement,effectiveFebruary 1,1967, required the Dealer to sell newspapers to subscribers at a fixed retailrate,determinedby the Companyand to sell to authorized sales outletcustomers at not to exceed the retail rate fixedby the Company. TheUnited States of America, at its address hereafterstated.4.Guaranty of Performance.As a guaranty forDealer's faithful performance of this Agreement: (a)Cash Deposit-(Detailsnot here set forth),(b) suretyBond and Deposit-(Detailsnot here set forth).5.Records.To keep up to date such records as areused by Dealer in Dealer's business and/or furnished orcaused to be furnished to Dealer by Printing Company;and upon demand at anytime, and from time to time, tosupply to Printing Company from such records anyinformation which Printing Company may request,including (but not limited to) a complete list of namesand addresses of all Customers served by Dealer.6.Promotion of Circulation.To make an earnest,conscientious and continuing effort to promote andincrease the circulation of the Chronicle and theSunday Examiner & Chronicle within Dealer's Territo-ry-7.Substitute.To furnish a temporary substituteacceptable to Printing Company at Dealer's expensewhenever such a substitute is necessary to performDealer's obligation under this Agreement.9.Other Territories.Not to sell or deliver copies ofthe Chronicle or Sunday Examiner & Chronicle exceptwithin Dealer's Territory.12.Duties Upon Termination.Upon termination ofthis Agreement:(c)FinalSettlement of Accounts-Topay toPrintingCompany within fifteen (15) daysthereafter all amounts, then or thereafter due andpayable from Dealer to Printing Company,according to the terms of this agreement,including (but not limited to) the purchase price,atWholesale Rate, for all copies of the Chronicleand the sums of money collected in advance byDealer from Customers served by Dealer.III.Both Parties agree that:1.Allowances, etc.Dealer shall not be entitled to'receive any compensation, allowances or other paymentfrom Printing Company.2.Independent -Contractor Relationship.Dealer isengaged in an independent businessandisanindependent operator, contractor,merchant and/ordistributor and not an employee of Printing Company;Dealer personally hires and pays all persons assistingDealer in the sale and distribution of the Chronicle andthe Sunday Examiner & Chronicle and in the collectionofmoney from Customers; and Dealer has sole andexclusive control over all of Dealer's agents andemployees.Without being construed as limiting orderogating Dealer's status asanvindependent contrac-tor,Dealer shall maintain adequate workmen's com-pensation insurance and furnish Printing Companywith satisfactory evidence of such insurance; withreference to motor vehicles used in the performance ofDealer's obligations hereunder, and all premises usedeliminationof these restrictiveresale provisionsfrom the April 12, 1969,agreementappears to have,resultedfrom precautionary measures taken bythe Companynot to violate legal principles announcedinAlbrecht v. TheHerald Co.,390 U.S. 145 (1968). NEWSPAPER&PERIODICAL DRIVERS,LOCAL 921by him in such performance, he shall maintain bodilyinjury liability insurance with limits not less than100/200,000 and property damage liability insurancewith limits of not less than` 5,000. Such liabilitypolicy(ies) shall designate Printing Company as a co-assured and shall provide for not less than ten (10) daysprior written notice to Printing Company before anycancellation of said policy(ies) become effective. Dealershall furnish Printing Company with certificate(s)showing that such liabilityinsurance iscurrently ineffect with an insurer authorized to transactbusiness inCalifornia.3.Dealer's Liabilities.Printing Company shall not,in any event, be liable for the following and Dealer shallbe solely liable therefor: (a) Anylosses or expensesincurred in Dealer's business; (b) any losses, damagesand/or injuries to the person or property of Dealer,Dealer'sagentsor employees, Customers served byDealer, and other persons, caused by or in any wayconnected with or attributable to any act or omission ofDealer or Dealer's agents or employees.4.Indemnity.Dealer shall, underall circumstances,indemnify and hold Printing Company harmless fromliability for any and allof the aforementionedexpenses,losses,damages and/or injuries and for any and alllosses,damages, expenses, and/or liabilities caused byDealer's breach of or failure to properly perform anypromise or condition herein contained.5.Substitute for Dealer.IfDealer shall be unable atany time and for any reason to fulfill Dealer'sobligations under this Agreement Printing Company,without terminating this Agreement or releasing Dealerfrom any of Dealer's obligations hereunder and withoutnotice to Dealer, shall have the right' to cause suchobligations to be performed by some other person at theexpense of Dealer.6.Right to Terminate.Either party may terminatethisAgreement upon giving the other party, at theaddress hereafter stated, written notice of terminationnot lessthan thirty (30) days prior to the effective dateof such termination, which date shall be specified in thenotice; provided, however, that if Dealer atanytimefails, refusesor becomes unable to fully perform anypromise or condition hereof, Printing Company mayterminate thisAgreement upon written notice toDealer, which notice shall be effective immediately.11.Assignment of Agreement.This Agreement is notassignable nor transferable in whole or in part byDealer, voluntarily, by operation of law or otherwise.IV.Definitions:The following terms shall have thefollowing meanings:3.WholesaleRate:The wholesale rate of theChronicle and the Sunday Examiner & Chronicle asfixed and established from time to time by the publisherthereof.4.Territory.The territory (established and definedis The quote is from the agreement with Chronicle Dealers. Theidentical agreement is also made with Examiner Dealers relating to theExaminerdistribution.2DealerWeissensee notified his residential subscribers that effectiveOctober 1, 1969, subscription prices would be increased 25 cents per monthabove the suggested resale price. Dealer Walker sold the Sunday-only43from time to time by Printing Company) within whichDealer is authorized to sell and deliver copies of theChronicle and Sunday Examiner & Chronicle.5.Billing Period.The period fixed and establishedfrom time to time by Printing Company for periodicbilling to Dealer which,unlessotherwise fixed, shall bea calendar month.iaI find that the Company and the Dealers are substantiallycarrying out the terms of the Dealers' agreement, but bythisfindingmake no conclusion on the independentcontractor question of law.In connection with the performance of the agreement, Imake the following further findings of fact:The Dealers are each allotted an exclusive territory inwhich to sell their newspapers to home subscribers and toretail outlets, such as liquor stores, drugstores, newsstands,etc., or through honor racks or coin operated racks. Theyare required to confine their sales to the restricted territory.The newspapers coming from San Francisco are droppedoff daily by the Company's truckdrivers at designated shedsor buildings leased by the Dealer at his own expense.The Dealer purchases his newspapers from the Companyfor a price unilaterally fixed by the Company. Under thecurrent contract in effect since April 12, 1969, the Dealermay sell the newspapers at any price he chooses, but inmostcaseshe adheres to the resale price suggested by theCompany?The Dealer is required by the Company to deliver themorning paper by 6:30 a.m. and the Sunday paper by 7:30a.m. The average dealer distributes approximately 1,700daily and 2,000 Sunday papers.- The Dealer hires on theaverage four to six individuals to help in the handling,folding, and distribution of the papers. Dealers customarilyhire adult drivers to deliver the papers to home subscribersand other customers by motor vehicle and sometimes boysto fold the papers and carry them. The method and mannerof the hire of helpers, the number thereof, and the paymentto the helpers is entirely within the discretion of the Dealer,without consultation with or instructions from the Compa-ny and without notifying the Company concerning theidentity of the people employed by the Dealer. The Dealersare not required to deliver papers themselves, althoughmost do, and they are free to determine their own hours ofwork consistent with their responsibilities. The Companydoes not carry on its payroll any Dealers or personsemployed by the Dealers in selling and distributing thenewspapers, nor does it withhold or pay social securitytaxes, income tax, unemployment insurance, or any otherpayroll tax for or on behalf of the Dealers or the personsengaged by them in handling, selling, or distributing thenewspapers; nor do the Dealers or their helpers receive anyfringe benefits such as health and welfare coverage, paidvacations, overtime compensation or pension or retirementbenefits from the Company; nor are they covered by thecollective-bargaining agreement between the Company andthe Union.paper for 25 cents per month above thesuggested resaleprice to homesubscribers.Dealer Nelsonwas sellingthe Chronicle from the racks at 15cents per copy whenthe suggested retailpuce was 10 cents. DealerConway sells the daily paper at 1/2 centunder the suggestedprice becauseof competitionfrom the San Jose Mercuryand other newspapers. 44DECISIONSOF NATIONALLABOR RELATIONS BOARD _The Dealer orders the number of papers he believes hecan sell, but he must pay for all papers received and maynot return unsold papers for credit except in those instanceswhere the Company unilaterally increases ("stuffs") theDealer's "draw" because of a newsworthy event or otherreason; in which case the Company will accept the return ofunsold newspapers for credit; and to encourage the volumesale of Sunday papers, the Company will accept for creditreturn papers in excess of eight percent where it unilaterallyincreases the order.Duration of AgreementThe "Dealer Purchase and Sale Agreement" is indefinitein duration, but either party may terminate the agreementon 30 days' written notice, and the Company reserves theright under the agreement's terms to terminate the Dealer"immediately . . . if Dealer at any time fails, refuses rbecomes unable to fully perform any promise or conditionset forth in the Agreement." 3Some of the Dealers engage in other occupations, a factwell known to the Company. For example, Walker for atime operated a small coffeeshop and vending machinebusiness;Weissensee engaged in the real estate business;Brown was a stamp and coin collector; Kolb a minister of aJehovah'sWitnessesChurch;Holbrook an assistantmanager of a trailer park; and some Dealers soldcompeting newspapers. Thus, Conway rents a newsstand attheGreyhound Bus Depot in San Jose where he sellscompeting newspapers such as the San Jose Mercury andNews; and in the East San Jose territory Dealer Nelsonsells the Los Angeles Times as well as the Chronicle. TheCompany had no objection to this outside employment aslong as it did not interfere with the Dealer's responsibilityto distribute the newspaper.The Dealers have a reasonable discretion in determiningto whom they will not deliver' newspapers. The Companywill not require the Defiler to serve delinquent nonpayingcustomers, or residences or places which are inaccessible tovehicles,or on impassable streets, and the Dealer'sjudgment in this regard is ordinarily respected by theCompany.The Company in addition to its headquarters office inSan Francisco, which houses, among other departments, itscirculation department, also maintains circulation depart-ment branch offices in Corte Madera for its Marin Countyoperations and in Mountain View for its Santa Clara-County lower peninsula and East Bay operations. CarlLischeske is the circulation area supervisor in the CorteMadera office and George Theobald the circulation areasupervisor in theMountain View office. These twosupervisors are in turn under the direction of LouisDubour; the suburban circulation, manager, with offices atSan Francisco, who in turn is responsible to Mr. Hobson,the circulation director,who also headquarters in SanFrancisco. Prior to July 1, 1970, the Marin County Dealerstogetherwith the Company maintained an answeringservice at the Corte Madera office in Marin County. The3The Company has in the past terminated Dealers for cause, namelydelinquency in payment of the monthly bill and failure to get up in themorning to see that the papers are delivered.4 For example, he would meet Dealer Walker in Walker's coffee shopDealers each paid $35 a month toward the partial cost ofoperating the answering service, the Company paying thebalance which represented approximately three-fourths ofthe cost. The Dealer was required to telephone theCompany's answering service twice (8 and 10 o'clock) inthe morning and once in the afternoon to receive messagesor complaints. The exact times of these calls were logged bya clerk at the answering service and placed on a master list.Additionally,many complaints are made by customers tothe Company's home office in San Francisco by phone orletter.Lischeske usually meets each Dealer once a week at anagreed-on spot convenient to the Dealer.4 These meetingswould last about 20 to 30 minutes and would be devoted inthemain to nonbusiness matters, such as sports, hobbies,investments, etc., and the balance of the time devoted todealership problems, such as placement of new racks,whether racks are sufficiently supplied with newspapers,and sales promotion tactics, and with customers' aggravat-ed complaints in which Lischeske confirmed that they hadalready been attended to by the Dealer who in most caseshad received written notice of the complaint several daysbefore the matter was broached by Lischeske. It appearedthat in most cases the Dealer's judgment as to thedisposition of the complaint was satisfactory to Lischeske.Mr. George Theobald, the area supervisor in San Mateo,Santa Clara, and Alameda Counties, presently responsiblefor 27 dealerships, met with his Dealers far less often thanLischeske met with his Dealers, and Theobald had no fixedschedule of meetings with his Dealers. Both Lischeske andTheobald would also contact the Dealers by phone.The Dealer's InvestmentThe Marin County Dealer's investment in his dealershipconsists of a number of newspaper racks, tying machines,wooden benches on which to stuff and fold the papers,rubber bands, wax paper, string, office equipment forbilling, and a motor vehicle. The Company offers to sellnews rack equipmentandother essential supplies at orbelow its cost, but the Dealer is free to buy elsewhere. Waxpaper to wrap the paper in rainy weather is sold to theDealer at 33 percent below the Company's cost. The fairvalueof the Dealer's equipment on an average isapproximately $750 exclusive of the motor vehicle used bythe Dealer to make deliveries, as well as office equipmentsuch as typewriter and addressograph equipment used bysome Dealers .5Preparation of Paper forDeliveryPreparatory to delivery, the paper is folded and tied andin rainy weather placed in wax bags to insure a dry paper tothe home subscriber. Failures in preparation of the paperfor delivery result in many customer complaints to SanFrancisco and the answering service.over a cup of coffee.5Dealer Conwaywho handles San Jose Street salesof the Chronicleand the Examiner testified he had 179 coin operated racks valued at$5,600. NEWSPAPER & PERIODICAL DRIVERS, LOCAL 92145ProfitMethod of Computing Dealer IncomeThe Dealer's gross profit from his dealership is thedifference between the cost of the newspapers to him andthe price he sells them to his customers who compriseessentially home subscribers, newsstands and customerswho purchase from coin racks. The net profit is derived bydeducting the Dealer's costs of operation from his grossprofit in the same manner as any self-employed business-man would compute his net profit.Surety BondThe Company bills the Dealer each month for the paperssold to the Dealer in the previous month. The Dealer isrequired to make payment in full by the fifteenth of themonth and if he does not make payment by the twentieththe matter is turned over to the Surety Company and theDealer is subject to termination for cause. Customarily, theCompany requires that the Dealer post a surety bond in anamount equal to the dollar volume of newspaperspurchased in a 2-month period and as collateral for thesurety bond the Dealer is also required to have on depositwith the Company a cash bond equal to approximately 25percent of the surety bonds The Company advances thepremium on the surety bond and bills the Dealersemiannually for the amount of the premium. In themonthly bill submitted to the Dealer the Company alsoincludes the bill for supplies and equipment sold by theCompany to the Dealer, such as news racks, wax, etc.Hours of WorkThe Dealer works no prescribed number of hours, andsome Dealers devote more time than others to their work.Representative of a Dealer's workday in Marin County isthat described by Dealer Douglas Brown, although otherDealers testified they worked longer hours than Brown.Brown testified he rises at 2 o'clock in the morning andarrives at his newspaper shack at 2:30 a.m., where atruckdriver of the Company will drop off his morningpapers. Brown checks his newspaper racks to ascertain ifany of them have been broken into; he removes theprevious day's papers from the news racks and is back at hisshack when the truck arrives from San Francisco with hisnewspapers. Brown sees to it that his drivers are on the job,that they receive the correct number of newspapers andthat his drivers get their instructions on "starts" and"stops." Brown then ties up what papers he must himselfthrow, loads his car, and goes out and throws them. IfBrown has any driver trouble or a driver oversleeps, in thatcase, according to Brown, "It is up to me to either throw hisroute or get him on the job." After Brown "throws hisroute," he returns to his shack, picks up the "finals" or6The Company pays theDealer interestat 4-1/2 percent for theamount of the cash bond.9Prior to August 1, 1970, Brown and other Marin County Dealerscalled theCorteMadera answering service for their messages andcomplaints8The aforesaid activity in opposition to company control appears tohave had its inception in the antitrust litigation between the Company anda dealer namedWyman afterthe decisionof the UnitedStates SupremeCourt inAlbrecht v The Herald Co.,390 U.S. 145 (1968), an antitrust case"street copy" which he distributes to his newspaper racksand stores. Brown usually has some free time between 6:30and 8 a.m. to take a nap. At 8 o'clock he picks up hismessages from his code-a-phone and picks them up again at10 a.m., and he then takes care of any messages orcomplaints which have come in over the code-a-phone.7Brown, like most of the Dealers, considers his drivers, all ofwhom drive their own vehicles, as independent contractors.His drivers furnish and maintain their own car insuranceand they are paid on a piece-rate basis by Brown accordingto the number of customers they throw. This payment ismade by Brown and not by the Company. Brown testifiedthat his workday in connection with newspaper deliveryusually ends at 10 a.m. on weekdays and 11 a.m. onSundays. Additionally, he must also attend to his officework, billing, collections, and sales promotion.The Rebellion of the Marin County DealersPrior to August 1, 1970, the Dealers in Marin Countyparticipated in the answering service conducted by theCompany at its suburban office at Corte Madera in MarinCounty. Each Dealer was charged $35 per month by theCompany toward .the cost of the answering service and theCompany contributed the balance of the cost. In the latterpart of July 1970, many of the Marin County Dealersserved notice on the Company that they were dropping outof the answering service effective August 1, 1970, to installtheir own individual answeringservice.The reasons givenat the hearing in this case for this action by some of theDealers was a desire to have 24-hour-per-day service ratherthan the 12-hour-per-dayansweringservice at the CorteMadera office; others ascribed a desire to have theirmessagesconfidential; while others testified that the CorteMadera answering service was not satisfactory andmisdirectedmessages.The company management althoughobviously unhappy voiced no clear objection to theDealers' intentions to withdraw from the Corte Maderaanswering service. There is also credible evidence in therecord that the Dealers, who had formed an association ofnewspaper dealers, were manifesting a purpose to achievegreater independence from company control by theirwithdrawal from the answering service.8 Effective August 1,1970, theseMarin County Dealers did in fact withdrawfrom the Company'sansweringservice. Some installedcode-a-phones in their homes or their sheds while othersmerely used their regular telephone. Thereafter, theseDealers refused to turn overtheir messagesor complaints toLischeske or to discuss business with Lischeske, as hadbeen the custom, the Dealers taking the position that asindependent contractors they were not subject in anymannerto the control of the Company. Reacting to thisconduct by the Dealers, Mr. Kenneth R. Hobson, theCompany's circulation director, on July 31, 1970, addressedholding thata newspaperpublishermay not fix the resaleprice of itsnewspaperby an independentnewsdealer.Mr John Arteseros, who wastemporarily taking overSupervisorLischeske'sdutieswhilehe was onvacation leave,testifiedcredibly thatDealer DouglasBrown told hun onJuly 21, 1970,that the Dealers were all goingto pull out from theanswering service, giving as the reason-"Well, we are paying an attorney,and we havegot to do what he says-you are exercisingtoo much controlover us." 46DECISIONSOF NATIONALLABOR RELATIONS BOARDidentical letters to these Dealers in which, among otherthings, he advised the Dealers that the Company required"that it have full, complete and current access to allinformation concerning complaints by subscribers, all newservicestarts, and all stops in service, whether permanent,indefinite or temporary." Hobson's letter further notifiedtheDealers that it was the obligation of each Dealer tofurnish to the supervisor on a daily basis all suchinformation. Hobson further recited in the letter that theCompany required information as to the number of unsoldSunday newspapers and it further expected that eachDealer would meet with a supervisor at least once eachweek for the purpose of discussing those various mattersincidental to the distribution of the Chronicle and theSunday Examiner and Chronicleas wascustomary in thepast. Hobson further notified the Dealers that "any dealerwho fails to observe the foregoing requirements or whoshall depart in significant fashion from the establishedpractices shall be subject to termination."The Mann County Dealers persisted in refusing to meetwith Supervisor Lischeske or to turn over theirmessagesand complaints coming through their individual telephonesor code-a-phones and persisted in refusing to permit thecount of their Sunday returns or to meet with Lischeske todiscuss businessas had been their custom. Consequently,Mr. Louis F. Dubour, suburban circulation manager, underdate of August 26, 1970, directed the following letter toeach of the Dealers: "Pursuant to Article 3, paragraph 6,please be advised our contract with you is terminatedeffective October 1, 1970."9 After receiving theAugust 26,1970, termination notices, the Dealers were notified by thesupervisors that the notice of termination would berescinded if they would meet the requirements set forth inMr.Hobson's letter of July 31, 1970. The Dealerssubsequently having manifested a good-faith desire tocomply with Hobson's July 31 letter, Hobson, under date ofSeptember 22, 1970, notified each of them in writing thatthe termination notice scheduled to be effective October 1,1970, had been revoked, Hobson notifying them he was"satisfied that you are complying with the requirements ofthe Company." Hobson further cautioned the Dealers inhis September 22 letter that their continuing relationshipwith the Company was dependent on their continuingcompliancewith well-established company practices andprocedures mentioned in earlier letters. In the latter part ofAugust 1970, Lischeske was givenaccessto the Dealers'messagesover their private phones or code-a-phones; theyresumed their weeklymeetingswith him to discusscompany matters as had been, the previous practice; andthey accounted for the Sunday returns.The Lack of a ProprietaryInterestin the TerritoryAlthough the dealers purchase and own the equipmentwhich they use in newspaper distribution such as theirmotor vehicles, benches, newspaper racks, wax paper, andmiscellaneoussupplies,as wellas their office equipmentsuch as typewriter desks,files,addressograph, code-a-phone, etc., they have no ownership in the territory, nogoodwill or customer list, and a new dealer pays nothing forthe customers.Moreover, the agreement is not assignableby the dealer. The old dealer, under the overall supervisionof the Company's supervisor, turns over to the new dealerhis customer lists. The new dealer is selected by theCompany's managerial representative and it has been thepractice of the new dealer to purchase from the old dealerthe equipment consisting of news racks, tables, benches,and supplies, customarily valued at approximately $750 bydirect negotiation.TemporaryAbsencesSome dealers take fairly long vacations of 1 or 2 months,whereas others take no vacation, and it has been a matterwithin the discretion of the dealer to absent himselftemporarily without permission from the Company, thedealermerely being required to notify the office of theresponsible person taking his place during his temporaryabsence.RecordsThe ,Company does not keep a record of the Dealers'subscribers or customers but the Dealer is required to keepsuch a list for the Company's information on request. TheCompany does not seek to know the identity of the personswho are engaged by the Dealer to assist him in deliveringhis papers either to home subscribers or to news vendorssuch as drugstores, liquor stores, etc. The Company's CorteMadera office under the supervision of Suburban Supervi-sor Lischeske keeps a daily log of the times that each Dealerphones in to that office to ascertain messages andcomplaints, and a daily log is kept of the starts and stopsand of the number of complaints each day and each monthfor each Dealer, and a "derby" sheet is prepared bySupervisor Lischeske showing the comparative rank of eachDealer in volume of complaints per month. Lischeske will,in his meetings with the individual Dealers, relate to themhow they rank on the derby sheet. Lischeske makesnotations on his copy of the aggravated complaints themanner of their disposition after discussing them with theDealer.PromotionThe Dealer is required under the terms of the contract tomake an earnest, conscientious, and continuing effort topromote and increase the circulation of the newspaperwithin the Dealer's territory. Assisting the Dealer in hispromotional activities, the Company provides free samplenewspapers or post cards at no cost to the Dealer to bedistributed by the Dealer at his own cost, if any, tononsubscribers. Other means utilized by the Company topromote new customers is through a telephone solicitormaintained at the Company's expense who solicits newcustomers, and occasionally boy crews are used by theCompany at its expense to personally solicit homesubscribers. In this promotional campaign the Companyrespects the Dealers' wishes and accordingly will not solicit9This referred to the "Dealer Purchase and Sale Agreement" provisionproviding in part that "Either party may terminate this Agreement upongiving the other party written notice of termination not less than thirty (30)days prior to the effective date of such termination." NEWSPAPER& PERIODICALDRIVERS,LOCAL 921new customers in areas vetoed by the Dealer because ofhigh risk credit and will leave it to the Dealers' discretion torejectnew subscribers who are poor credit risks. TheCompany further assists in promotion by giving premiumssuch as electric clocks to new subscribers and pays theDealer a $1.50 bonus on new customers procured by theDealer through the sample newspapers or post cards. TheCompany also conducts new subscriber contests among theDealers and awards to the winners $100 prizes, trips to LasVegas, etc.New SubscribersThe Company's suburban office at Corte Maders followsup on new subscribers to verify if the newspaper has starteddelivery and if the customer is satisfied, and in cases ofaggravated complaints coming in either to the answeringservice or to the San Francisco office, either the supervisoror one of the clerks under his supervision in the office willphone the customer to confirm whether the subscriber'scomplaint has been satisfactorily adjusted by the Dealer.Risk of LossThe Company does not reimburse the Dealer for anylossessustained by him through the inability to collect fromthe customer whether that customer is a home subscriber ora retailerand it is entirely in the discretion of the Dealerwhat means he uses to collect the bill, and on nonpayingcustomerscollection is sought by the Dealer throughcollection agencies or throughsuitin the small claims court.Additionally, the Companyassumesno liability for theft ordamage to the news racks or other equipment ownedandused by the Dealer in the operation of his business, and theCompany does not intrude into the financial relationshipbetween the Dealer and his helpers.IndependentContractorProvisions of AgreementThe DealerPurchase and Sale Agreement expresslyprovides that theCompany'willnot exercise any directionor controlor right thereofover the manner,methods, ormeans the Dealershall employto perform the agreementand the agreement also stipulates that the Dealer is engagedin an independent business and is an independent operator,contractor,merchant, and distributor,and not an employeeof the Company.The evidence shows that on a number ofoccasionsthe Companyhas notified dissatisfied customersthat it is unable tobe ofassistance to them in a dispute witha dealer because of the fact that he is an independentcontractor.Thus,in response to a letterfrom Chroniclesubscriber Zazzi, the Company's circulation director in aletter dated March 18, 1970, told herein part:Mr.Weissensee,like all our dealers,is an independentcontractor and not an employee ofthiscompany socontrol over his method of operation is somewhatlimited. If at this time you still have not received therefund mentionedin yourletter, our suggestion wouldbe foryou togo to the small claims court asyou haveindicated.In a letter to a customer named Richard M.Pastarino datedMarch 4,1969, the Company'ssuburban circulationmanager said:47The delivery of the Chronicle in yourarea ishandled bya contracted independent dealer, a Mr. Charles Nelson.As such, there is only a limited amount of control wecan exercise over his operation .... Presently Mr.Nelson is threatening small claims action. I cannotinterferewith this threat because of our contractorrelationship. I hope this action will be avoided by yourpayment of the bill.At that time we can ask Mr. Nelson to resume service,and also mail you a premium.In a letter responding to correspondence from Mr. Jack A.Feller,Jr.,datedOctober 24, 1969, the Company'ssuburban circulation manager replied:The distributions and the collections of the SanFrancisco Chronicle in your area is handled by anindependent dealer. Our control over a dealer is quitelimited.The Company through the testimony of managementrepresentatives Dubour and Hobson asserts that in a fewcasesthis type of a letter is employed in the expectation thatthe Dealeris ina better position than they are to resolve thecustomer's grievance.Aggravated ComplaintsThe Company has a system of recording all messages andcomplaints that come into the central office at SanFrancisco or the suburban offices at Corte Madera orMountain View. All complaints which persist more than 1day are arbitrarily classified as aggravated complaints.These are written up either at the central office in SanFrancisco, or the suburban office as the case may be, copiesthereof are delivered to the Dealer involved in thecomplaint,and copies go to the supervisors, eitherLischeske inMarin County or Theobald in Santa ClaraCounty. At his weekly meetings with the individual DealersinMarin County, Lischeske would take up each individualcomplaint to ascertain how it has been or will be resolvedand to offer suggestions on its resolution. Typical of theaggravated complaints taken up by the suburban supervisorwith the Dealers are such matters as: wet papers, latedelivery, no delivery, delivery in improper place, improperstartof delivery, disturbances by drivers, billing orcollection problems, failure to make newspaper inserts,newspaper routes, racks empty. At these weekly meetings,the supervisor discusses methods of increasing the newspa-perdraw and promotional techniques such a freenewspaper samples, post card enclosures in newspapers andother methods of obtaining new subscriptions. Lischeske byhis testimony concedes that he has regarded the newspaperdealers as independent contractors and has dealt with themon that basis, namely in making suggestions, counseling,and advising them rather than giving them orders. As Ihave stated heretofore, Lischeske's dealings with theindividualdealershave been on a weekly basis andTheobald's dealings have been less frequent with thedealers under his supervision in Santa Clara County.Illustrativeof the number of aggravated complaintsregistered in one month in Marin County is June 1970, inwhich month the Corte Madera answering service received270 aggravated complaints regarding the Southern MarinCounty Dealers involved in this case. It has been the 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractice of the supervisor or his clerks in the answeringservice to contact the complaining subscriber to verify thatthe complaint has been attended to by the Dealer. Thesupervisor notes on the face of the aggravated complaintmemorandum the disposition of the complaint afterdiscussion with the Dealer.Company Subsidies to DealersDuring the 53-day strike in January and February 1968,the Company made loans up to $400 to the Dealers uponrequest.With the termination of the strike, the Companygranted subsidies to the Dealers averaging approximately$1,200 to $1,400 to each Dealer on condition that theDealermaintain his daily draw of newspapers at astipulated level in comparison with his daily draw beforethe strike. The subsidy was paid in equal installments to theDealer for 3 consecutive months. The Company also assistscertain Dealers to supplement their income in various ways.For example, Dealer Conway in San Jose is charged 1-3/4cents less for the Examiner than the Chronicle because ofthe difficult competition the Examiner has with the SanJose newspapers and a further subsidy was granted toConway of a car allowance of $400 per month. Additional-ly,Dealer Baker is given "controlled" accounts where theCompany's truck delivers the papers for Baker without costto Baker.BillingThe dealer takes full responsibility for billing thecustomers to whom he sells and distributes papers.Customarily, the home delivery subscribers are billedbimonthly, 1 month in arrears and 1 month in advance.Some dealers use different methods than others, as thebilling is within the dealer's own discretion. The customerusually pays by check through the mail, and in some casesthe dealer authorizes a drugstore or some other retaillocation to receive payment from the subscribers. Thedealer usually collects weekly from the retail distributorsand gives them credit for any unsold papers. However, thedealer himself is not credited for unsold papers except insituations where the Companyhas"stuffed" the dealer'sdraw, in which case the dealer, upon request, will receivecredit for unsold papers as well as for the Sunday returns inexcess of eight percent.InsuranceThe dealers are required to carry certainminimum limitsof liability insurance on their motor vehicles naming theCompany as the co-insured, and the dealer requires hishelpers also to carry the minimum limits on their motorvehicles. The dealer also carries workmen's compensationinsurance on his helpers, and at least one of the dealerstreats his helpers as his employees rather than independentcontractors making the usual payroll deductions for socialsecurity, etc.Dealers' Business PremisesThe dealer usually maintains his office at his residenceand in many cases his wife or members of the family assisthim in keeping of office records such as customer accountcards, billings, and collections. The dealer rents or leases ashed or other premises at his own expense where he receivesthe newspapers and prepares them for distribution. Therent for the shed usually approximates $25 a month.Dealers' Losses and LiabilitiesDealers are responsible for any losses or expensesincurred in their' business and for any losses, damages, orinjuries to persons or property caused by the Dealer or hishelpers.Thus, in some cases the Dealer has beenresponsible to reimburse home subscribers for the acciden-tal breakage of a window. The dealer also absorbs all lossesresulting from theft of newspapers or vandalism to theirnewspaper vending machines.Dealers'Monetary ReturnAs has been stated heretofore, prior to the April 12, 1969,Dealer Purchase and Sale Agreement, the Company fixedboth the wholesale rate to the Dealer as well as the resaleprice to the customer from the Dealer, but the April 12,1969, agreement no longer fixed the resale price from theDealer to his customer. Notwithstanding the freedomgranted to the Dealers to fix their own resale price, theCompany's suggested resale price in almost all cases hasbeen adhered to by the Dealers. Illustrative of the dollarvolume of business transacted by the Dealers and themethod of computing gross and net profit is the profit andloss statement of Dealer Leroy Holbrook for the first 6months of 1970 whose dealership was terminated July 1,1970,pursuant to Section 1(b) of the supplementalagreement entered into March 22, 1968. This profit and lossstatement prepared by Holbrook is as follows: NEWSPAPER & PERIODICALDRIVERS,LOCAL 921LEROY HOLBROOK13 La PalmoaCampbell, California49PROFIT & LOSSSTATEMENTJANUARY 1970 THRU JUNE 1970GROSS RECEIPTS$50,249.94PURCHASES31, 787.40GROSS PROFIT------------$18,462.54OPERATING EXPENSES:CONTRACT DELIVERYTAXES & LICENSESOFFICE EXPENSE & POSTAGEOFFICE RENT-TRASHTELEPHONEAUTO & TRUCK EXPENSEREFUNDSREPAIRS-RACKSPHONE DIRECTORYSUPPLIESREPAIRS (CUSTOMER'S WINDOW)INSURANCE$8,881.20194.00410.53360.0017.5050.00644.69433.16102.4710.5075.0510.27103.70TOTAL OPERATING EXPENSES -----------------------------$11,293.07NET PROFIT BEFORE DEPRECIATION RESERVETrainingThe Company does not regularly provide training fornewspaper Dealers or their helpers,and representatives ofthe Company do not accompany the newspaper Dealersand their helpers when they are delivering papers andmaking collections but, so far as the evidence shows, newDealers engaged have had previous experience usually asan adult driver for another Dealer and have not requiredtraining,Changes in Dealership TerritoryAlthough the Company has no plans in the foreseeablefuture to split the Dealer territories in Marin County,because, as testified to by Lischeske, "my dealerships are allcomparatively small," and "I would have to have atremendous amount of building in Marin County for thesedealerships to get to the size where they could be split," the$ 7,169.47record shows without dispute, according to the testimony ofSuburban CirculationManager Dubour, that dealershipterritories have in the past been combined or split by theCompany to accomplish the Company's plan of operation.Analysis and Conclusionary FindingsSection 2(3) of the National Labor Relations Act, asamended, provides that the term" `employee' . . . shallnot include . . . any individual having the status of anindependent contractor ....°'InN.L.R.B. v. United InsuranceCo.,390 U.S. 254 (1968)in affirming the Board'sconclusion that certain debitinsurance agents were employees,the SupremeCourt heldthat the commonlaw agency test should be applied indistinguishing an employee from an independent contrac-tor.The Board has frequently held that in determining thestatus of persons alleged to be independent contractors, the 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct requires the application of the "right-of-control test."Where the person for whom the services are performedretainsthe right to control themanner and meansby whichthe result is to be accomplished, the relationship is one ofemployment; while on the other hand where control isreserved only as to the result sought, the relationship is thatof independent contractor. The resolution of this questiondepends on the factsof each case,and no one factor isdeterminative. While the ruleis easierto state than to apply,I am satisfiedon the entire record and upon overwhelmingBoard authority that the Dealers are employees of theCompany.10While the Dealers possess numerous attributes indicativeof independent contractor status, namely, that they are notcarried on the Company's payroll, they buy and sell theirnewspapers, hire and pay their own help, bear the risk ofloss from nonpaying customers, do not work a fixedschedule or number of hours, do not work for wages, butcompute theirearningsas the difference between theirdollar volume sales and the cost to them of the papers andother expenses incurred in the operation of the dealership,have an investment in newspaper distribution equipmentand office equipment and supplies,aswellasanautomobile; they are not credited for unsold papers exceptwhere the draw is "stuffed" or for Sunday returnsin excessof eight percent; they are expressly designated independentcontractors in the Company prepared dealership agree-ment; they have not been restricted as to the resale price tothe customer since April 12, 1969. These factors, however,are not uncommonin employment relationships in thenewspaper industry and are not decisive in the instant casewhen viewed in the light of factors evidencing theCompany's control over the manner and means by whichthe result is to be accomplished.The result to be accomplished is, of course, thecirculation and sale of the Company's newspapers. Inaccomplishing this result, the Dealer is not truly theequivalent of the independent businessman whoseearningsare controlled by self-determined policies, personal invest-ment andexpenditure, and market conditions. The Dealermust purchase his newspapers at a wholesale priceestablished by the Company, which the record shows theCompany at times reduces to individual dealers as amethod of subsidizing them on low-paying routes as well asoutright subsidies described heretofore; and although sincetheApril 12, 1969, agreement the resale price of thenewspaper to the customer is not fixed, the record showsthat in the main the Dealers adhere to the Company'ssuggested resale price. The Dealer's risk of loss andcapacity to draw upon personal initiative to increase hisearningsareminimized to a significant extent by theCompany's practices and policies of preventing competi-tion between Dealers by defining the territories in whichthey are limited to sell and by exercising the practice, in theCompany's discretion, to split or combine dealership10BeaconJournal Publishing Co.,188 NLRB No. 23 (1971), 76 LRRM1228;N.LR.B v Brush-Moore Newspapers,Inc, 413 F.2d 809 (C.A. 6,1969), enfg. 161 NLRB 1620 (1966);San Antonio Light Division, The HearstCorporation,174 NLRB No. 97 (1969), 70 LRRM 1252;San Antonio LightDivision,The Hearst Corporation,167 NLRB 689 (1967),El Mundo, Inc,167NLRB 760 (1967),The Sacramento Union, Inc.,160 NLRB 1515(1966),News SyndicateCo.,Inc,164NLRB 422 (1967),Eurekaterritories.Moreover, the Dealer has no proprietary interestin his territory or the customers. He is prohibited fromassigninghisdealership,and if he relinquishes hisdealership, he does so without compensation except forsuch physical equipment the new Dealer selected by theCompany is willing to purchase at a negotiated price.The Dealer has no discretion in the matter but is requiredby the Company to post surety and cash bonds to insure hisperformance of financial obligations to the Company. He isrequired to carry liability insurance naming the Companyas co-insured, and he is required to carry workmen'scompensationinsuranceon his helpers.The Dealer has no discretion in the matter but is requiredto keep up to date the recordsessentialto the dealership,such as customerlists,book accounts,customer messagesand complaints, and from time to time to supply any ofsuch information to the Company upon request. As ameans of exercisingcontrol over the Dealers' contractualduty to promote and increase the newspapers' circulation,the Company's supervisors enlist the cooperation of theDealer in the promotion campaigns described earlier in thisdecision to which the Company substantially contributes.Additionally, to insure good service and satisfied custom-ers, the Company, through written communication fromcustomers,the answering service, the documentation ofcomplaintsand messages,and the periodic meetings, aswell asphone contacts between individual dealers andsupervisorsto ascertainand assure that the Dealer hasattended to the customermessage orcomplaint, therebyexercisesimportant control over the manner and means ofperformance by the Dealer, and is an important device tomonitor the Dealers' conduct of his dealership.The Company's control over the manner and means oftheDealer's performance is further manifested by therequirement that the morning Chronicle be distributed nolater than 6:30 a.m. and the Sunday paper no later than7:30 a.m., and by the further company requirement that theDealer call in to the Company's suburban office at 8 and 10a.m., and again before the office is closed, for furthercustomermessagesand complaints.Additionally, -theDealer is required to fold the papers andplace them in waxbags in rainy weather.Over and above themanner and meansof control aboveset forth is the ultimate power of the Company to terminatethe Dealer on 30 days' notice, or immediately for cause.The Company's control over the manner and means ofthe Dealer's job performance was emphatically demonstrat-ed during the rebellion of the Dealers in Marin County inthe summer of 1970 when they refused to turn over theircode-a-phonemessages and complaints to SupervisorLischeskeor to meet and discuss such complaints,messages, or any business matters with him. On thisoccasion, the Company clearly manifested its real controlover the manner and means of the Dealers' job perform-Newspapers, Inc.,154 NLRB 1181 (1965);The VindicatorPrintingCompany,146 NLRB 871 (1964);N.LR.B.v. LindsayNewspapers, Inc.,315 F.2d 709(C.A. 5, 1963), enfg 130 NLRB680 (1961);Buffalo Courier-Express, Inc.,129NLRB 932 (1960);San Antonio Light Division,Hearst ConsolidatedPublications,Inc,130 NLRB 619 (1961); andA. S Abell Company,137NLRB 238 (1962),enforcementdenied, 327 F.2d 1 (C.A. 4, 1964). NEWSPAPER&PERIODICAL DRIVERS,LOCAL 921ante by serving them with written notice of theirtermination.When the Dealers capitulated to this actionand resumed their past practices spelled out in CirculationDirectorHobson's July 31, 1970, letter, the terminationaction was rescinded.It is immaterial whether this control is exercised bymeans of suggestions and requests,rather than directorders, and is directed towards"cooperative assistance" inthe fulfillment of the dealeragreement.Buffalo Courier-Express, Inc.,129 NLRB 932, 936 (1960);Frito-Lay, Inc.,167 NLRB 73, 75 (1967);The Vindicator Printing Co., 146NLRB 871, 877, fri. 9 (1964).Although the company prepared dealer agreementstipulates in express language that the ' Dealer is anindependent contractor and not an employee of theCompany and the Company covenants that it will notexerciseany direction or control over the manner, method,ormeans the Dealer shall employ to perform theagreement,thislanguage is not decisive in resolving the"independent contractor" versus "employee"issue inBoard proceedings. See, for example,Eureka Newspapers,Inc.,154 NLRB 1181, 1184 (1965);The Sacramento Union,160 NLRB 1515, 1517 (1966);News Syndicate Co., Inc., 164NLRB 422, 424 (1967);The News Journal Co.,180 NLRBNo. 137 (1970);Frito-Lay, Inc.,167 NLRB 73, 74 (1967);The Vindicator Printing Company,146NLRB 871, 875(1964).As I have found that the Dealers are "employees" withinthe meaning of Section 2(3) of the Act, I conclude that aviolation of Section 8(e) cannot be established, and theSection 8(e) violation alleged in the complaint must fall.The conduct between an employer and his employees doesnot fall within the ambit of Section 8(e) of the Act.MinnesotaMilk Company,133 NLRB 1314 (1961), enfd.314 F.2d 761, 764 (C.A. 8 1963), where the Court said atpage 764:We adopt the Board's finding that Hillyer was anemployee of the petitioner and not an independent51contractor. In view of the well recognized rule thatSection 8(e) of the Act does not control relationshipsbetween an employer and his employees, we hold thattheunion's action in requiring the petitioner toterminate the relationship, which existed between it andHillyer prior to June 9th when he began working underthe labor agreement,was not violative of Section 8(e).Upon the basis of the foregoing findings of fact and theentire record, I hereby make the following:CONCLUSIONS OF LAW1.The Respondent, San Francisco Newspaper PrintingCo., Inc., is an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.The Respondent, Newspaper & Periodical Drivers' &Helpers Union Local 921, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.3.The Dealers whom the Company and the Union, intheirMarch 22, 1968, supplemental collective-bargainingagreement,have agreed to terminate on certain specifieddates as alleged in the complaint are employees and notindependent contractors within the meaning of Section 2(3)of the Act.4.The March 22, 1968, supplemental collective-bar-gaining agreementreferred to aboveis not an agreement.,to cease doing business with any other person" within themeaning of Section 8(e) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of, fact,conclusions of law, and the entire record in this proceeding,it is recommended that the Board issue an order dismissingthe complaint in its entirety.